DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695).
With respect to claim 1, the reference of Huang et al. discloses a plant (Fig. 1) for producing at least partially desulfurized biogas, including a biomass digester (Fig. 1) including: a chamber (4) in which an anaerobic digestion of the biomass takes place (¶[0021] of the translation), leading to the production of biogas and of digestate, an oxidizing gas injector (2) adapted to inject oxidizing gas at the top of the digester, a desulfurization net (3) placed horizontally and fastened in the upper part of the chamber (Fig. 1).
While the reference of Huang et al. discloses the use of a net structure, claim 1 differs by reciting that the net includes attached ropes which hang down to the biogas-digestate interface.
The reference of Bernhardt et al. discloses that it is known in the art to provide a biomass digester (10) with a horizontal desulfurization structure (11) (Fig. 1) and/or vertically extending desulfurization structure (11) (Fig. 3).  The reference also discloses that the desulfurization system (11) can be arranged exclusively in the gas space or can partially protrude into the substrate space (¶[0017] of the machine translation).
The reference of Minamihashi discloses that it is known in the art to employ nets and/or ropes as carriers for microorganisms (See English language abstract).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the net structure of the primary reference with ropes which also support the desulfurizing microorganism for the known and expected result of providing additional surface area within the gas space for contacting the microorganisms with the gas to be treated.  The use of ropes in addition to the nets structure being suggested by the reference of Minamihashi as a means conventional in the art for supporting microorganisms in a mass exchange environment.  While the prior art discussed above is silent with respect to the percent of the gas space volume occupied by the net-rope assembly suggested by the combination of the references as discussed above, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art through routine experimentation to determine the optimal amount of support material (net-assembly) to employ in the gas space of the digestion chamber while maintaining the efficiency of the gas treatment system (MPEP 2144.05,II).  For example it would be economically inefficient to employ an amount of net-rope assembly above that which is required for desulfurization of the biogas that is expected to be produced within the digestion system.
With respect to claim 2, the reference of Huang et al. discloses that the carrier material can be made of polyethylene (¶[0012] of the machine translation).
With respect to claims 3-5 and 11-13, the size, strength and temperature properties of the support material, if not implicit of the materials disclosed by the reference of Huang et al., would have been well within the purview of one having ordinary skill in the art based on design considerations, such as the size of the digester and reaction conditions, while maintaining the efficiency of the digester system.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Uraumi et al.(JP 2002-309604 with corresponding machine translation).
The combination of the references of Huang et al., Bernhardt et al. and Minamihashi has been discussed above with respect to claim 1.
Claims 7 and 8 differ by reciting that porous blocks that can be activated carbon are attached to the net and/or ropes.
The reference of Huang et al. discloses that the microorganism can be directly attached to the net structure or can be adsorbed on a porous adsorption filler that is attached to the net structure (¶[0012] of the translation).
The reference of Uraumi et al. discloses that it is known in the art to provide a deodorizing structure or filter with carrier for microorganisms that is a fibrous activated carbon carrier (¶[0011] of the machine translation).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the net and/or rope structure of the modified primary reference with an activated carbon carrier for the known and expected result of providing an art recognized means for trapping and exposing odor containing gas for contact with deodorizing microorganisms.  In the absence of a showing of unexpected results, the shape of the carrier material would have been well within the purview of one having ordinary skill in the art while optimizing the contacting conditions within the carrier material.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Schluter et al.(US 2010/0317095).
The combination of the references of Huang et al., Bernhardt et al. and Minamihashi has been discussed above with respect to claim 1.
While the combination of the references as discussed above with respect to claim 1 include a digester required of claim 9 and the reference of Huang et al. discloses that the digester includes biomass and includes a device for injecting oxidizing mass and a step of introducing air into the digester (¶[0014] of the translation), claim 9 specifically requires the steps of injecting biomass into the digester and mixing the biomass.
The reference of Schluter et al. discloses that it is known in the art to agitate or mix the biomass within an anaerobic digester to facilitate the release of gas from the liquid substrate and provide uniform temperature within the biomass (¶[0003]).  The reference of Schluter et al. also discloses that it is known in the art to introduce or inject biomass into an anaerobic digester (¶[0036]).  As a result, it would have been obvious to one of ordinary skill in the art to mix the biomass of the modified primary reference for the known and expected result of improving the degassing and temperature distribution with respect to the biomass within the digester and to inject the biomass using a supply line as is conventional in the art for providing biomass to the interior of an anaerobic digester.
With respect to claim 10, the reference of Huang et al. discloses that the oxidizing gas is air (¶[0014]).

Response to Arguments
Claim Interpretation
In view of the amendments to claim 1 and related comments on page 4 of the response dated 6/30/2022, claim 1 is no longer considered to include a claim element that would invoke 35 USC 112(f).

First Claim Rejection under 35 USC 112
The rejections of claims 1-10 under 35 USC 112(b) have been withdrawn in view of the amendments to claims 1 and 3-5 and related comments on page 4 of the response dated 6/30/2022.

Second Claim Rejection under 35 USC 112
The rejection of claims 1-10 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 1 and related comments on pages 4-5 of the response dated 6/30/2022.

First Claim Rejection under 35 USC 103
With respect to the rejection of claims 1-6 under 35 USC 103 over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695), Applicants argue that the rejection is improper because none of the references alone or in combination teach or suggest the claim limitation that “the net-rope assembly occupies between 0.1%- and 3% of the gas space located between the digestate and the top end of the chamber”(pages 5-6 of the response dated 6/30/2022).
In response, the Examiner maintains that the rejection is proper because while the prior art discussed above is silent with respect to the percent of the gas space volume occupied by the net-rope assembly suggested by the combination of the references as discussed above, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art through routine experimentation to determine the optimal amount of support material (net-assembly) to employ in the gas space of the digestion chamber while maintaining the efficiency of the gas treatment system (MPEP 2144.05,II).  For example it would be economically inefficient to employ an amount of net-rope assembly above that which is required for desulfurization of the biogas that is expected to be produced within the digestion system.

Second Claim Rejection under 35 USC 103
With respect to the rejection of claims 7 and 8 under 35 USC 103 over the combination of the references of Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Uraumi et al.(JP 2002-309604 with corresponding machine translation), Applicants argue that the further reference of Uraumi et al. fails to cure the deficiencies of the references employ to address the limitation of amended claim 1 (pages 6-7 of the response dated 6/30/2022).
In response, the reference of Uraumi et al. was cited to address the additional limitation of claims 7 and 8.  The Examiner maintains that the combination of the references Huang et al., Bernhardt et al. and Minamihashi meet the limitations of claim 1 for reasons already discussed previously.

Third Claim Rejection under 35 USC 103
With respect to the rejection of claims 9 and 10 under 35 USC 103 over the combination of the references of Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Schluter et al.(US 2010/0317095), Applicants argue that the further reference of Schluter et al. fails to cure the deficiencies of the references employ to address the limitation of amended claim 1 (page 7 of the response dated 6/30/2022).
In response, the reference of Schluter et al. was cited to address the additional limitation of claims 9 and 10.  The Examiner maintains that the combination of the references Huang et al., Bernhardt et al. and Minamihashi meet the limitations of claim 1 for reasons already discussed previously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB